                   Case 18-31706-lkg    Doc 34    Filed 08/19/20   Page 1 of 1




               IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS


IN RE:                                                                           In Proceedings
                                                                                 Under Chapter 13
Gary M. Lager and Constance S Lager
                                                                                 BK 18−31706−lkg
             Debtor(s)
SSN/Individual Taxpayer ID Number (ITIN):
xxx−xx−0429 xxx−xx−4574


                     ORDER APPROVING MODIFIED PLAN
    The debtor(s) having noticed and filed a proposed modification to their plan on 7/28/2020, no
timely objection having been filed, it is
    ORDERED that the plan is approved as modified.

ENTERED: August 19, 2020                                  /s/ Laura K. Grandy
                                                          UNITED STATES BANKRUPTCY JUDGE
